UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6126



STEPHEN T. JONES,

                                             Plaintiff - Appellant,

          versus

MR. SMITH, the Captain of the Burke County
Jail, Morgantown, North Carolina; VERA DOE,
Correctional Officer at the Burke County Jail,
individually and in her official capacity;
SANDY DOE, Correctional Officer at the Burke
County Jail, individually and in her official
capacity; DIANN DOE, Correctional Officer at
the Burke County Jail, individually and in her
official capacity; CATHY DOE, Correctional
Officer at the Burke County Jail, individually
and in her official capacity; CANDY DOE, Cor-
rectional Officer at the Burke County Jail,
individually and in her official capacity;
PHILLIS BANNER, Nurse at the Burke County
Jail, individually and in her official capac-
ity; JOHN DOE 1, Dietician at the Burke County
Jail, individually and in his official capac-
ity; JANE DOE 1, Dietician at the Burke County
Jail, individually and in her official capac-
ity; JOHN DOE 2, Sergeant at the Burke County
Jail, individually and in his official capac-
ity; JANE DOE 2, Sergeant at the Burke County
Jail, individually and in her official
capacity,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Shelby. Graham C. Mullen, District
Judge. (CA-95-193-4-MU)
2
Submitted:    May 16, 1996                 Decided:   June 5, 1996

Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen T. Jones, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying
relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Jones v. Smith, No. CA-95-193-4-MU (W.D.N.C. Jan. 11, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                3